DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Postoaca (U.S Pub # 20130097529).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziemann (U.S Pub # 20130002676) in view of Postoaca (U.S Pub # 20130097529) and in further view of Nachani (U.S Pub # 20120023107).
With regards to claim 1, Ziemann discloses a system comprising:
one or more processors; and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
receive, by a database system, entity data from an entity via a department of an enterprise ([0162] data from an employee of a certain department), the entity data comprising an identification element submitted by the entity for identifying the entity ([0040] structural information may include data values stored in a record, such as a record used to store contact data. One data value may identify a department within an organization, such as a sales department. The second data value may identify a department that the sales department receives directions from, such as a marketing department), and also comprising a contact element submitted by the entity for contacting the entity ([0040] include contact information associated with identified individuals); 
receive, by the database system, other entity data from the entity ([0035], [0128] crowd sourced data, contributed to by many entities), the other entity data comprising another identification element submitted by the entity for identifying the entity, and also comprising another contact element submitted by the entity for contacting the entity ([0040] data values stored in a record, such as a record used to store contact data. One data value may identify a department within an organization, such as a sales department. The second data value may identify a department that the sales department receives directions from, such as a marketing department. Includes contact information associated with identified individuals) 
store, by the database system, a entity identifier cluster comprising the entity data and the other entity data, in response to a determination that a match exists between the contact element and the other contact element ([0053] updated contact data may refer to contact data including new or updated contact information associated with existing shared contact data. [0056] store information); 
output, by the database system, data stored by any entity identifier cluster that includes data identified by a query ([0128] hierarchical and contact information may be shown from a database query).
Ziemann does not explicitly disclose however Postoaca discloses:
store, by the database system, an entity identifier cluster comprising the entity data, in response to a determination that no match exists between the contact element and any contact element associated with any entity identifier cluster ([0071] if the user doesn’t find the targeted contact or company in the GNC, then the user can add the targeted contact/company to a watchlist), independent of whether a match exists between the identification element in the entity data and any identification element associated with any entity identifier cluster ([0056] for example, a contact can be matched between email accounts by email only); 
via another department of the enterprise, the other department of the enterprise being different from the department of the enterprise ([0050] subgroup of a group may be described as users of a department or specific team of an organization or users of small organizations or daughter companies of a larger conglomerate or the like, for example several users can belong to the subgroup "Sales Team" which is a subgroup of a company. [0065] share between certain sub-groups).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the organizational system of Ziemann by the network system of Postoaca to organize contact information of users from different sub-groups.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage and share electronic contact information of users’ of a group ([0010]).
	Nachani discloses:
independent of any determination whether a match exists between the identification element in the entity data and any identification element associated with any entity identifier cluster ([0072-0074] match processor matches records that come from a feed to existing records. For each record in the feed, the match processor takes the record to run a lookup. indexManager.normalize(r, field_normalizations)--returns an ordered list, possibly empty, of normalized strings. Here r is the input record, and field_normalizations is a hash of precomputed normalized lists for select fields (this is done because index normalizers are composed from field normalizers--see below). Although some normalizers, e.g., email normalizer, need only the email, because one may want to keep a uniform interface for all normalizers, and because some normalizers need multiple fields, the input to normalize is a record, not a field value [0078] Every field normalizer may return [ ] when r.f is nil, and where f is the field of the normalizer));
store, by the database system, a different entity identifier cluster comprising the entity data and the other entity data, in response to a determination that a match exists between the contact element and the other contact element ([0051] In some embodiments, matching records from the data source are then associated (step 330) with the cluster for the entity. All records associated with the same entity are said to belong to the same cluster. In some embodiments, a cluster may be a set of references (e.g., IDs) to the individual records. The matching records from the data source are then merged (step 340) with the existing record to form a composite merged record), the different entity identifier cluster having at least one of a different edge weight or an additional element compared to the entity identifier cluster ([0145] a cluster denotes all facts about the same contact (more precisely, about the same attribute, e.g., email) together with the contact (if there is one) with the same value of the attribute. New facts are placed into their correct clusters via the same matching and clustering meta-algorithms).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the organizational system of Ziemann and Postoaca by the matching system of Nachani to merge matching records to create a new record cluster that may comprehensively include all up to date contact information available for an entity.
	One of ordinary skill in the art would have been motivated to make this modification in order to teach techniques for matching and merging the records of Ziemann in view of Postoaca in an on-demand enterprise services environment (Nachani [0015]).
	Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Ziemann further discloses:
the entity identifier cluster comprising a first node representing the contact element, a second node representing the identification element, and a first edge connecting the first node to the second node, the first edge representing a number of instances that the contact element is associated with the identification element, wherein a second edge connects the first node to a third node representing a further contact element, the second edge representing a number of instances that the contact element is associated with the further contact element ([0136] user interface may be used for an organizational chart. Includes individual. The contact data items displayed in data field 1602 may display information such as the contact's name, a picture of the contact, the contact's occupational title, a business phone number, and a business mailing address).
	Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
	With regards to claim 3, Ziemann further discloses:
wherein a node represents the entity data, and an edge, which connects the node to another node representing the other entity data, represents a number of instances that any data element represented by the node is associated with any other data element represented by the other node ([0136] user interface may be used for an organizational chart. Includes individual. The contact data items displayed in data field 1602 may display information such as the contact's name, a picture of the contact, the contact's occupational title, a business phone number, and a business mailing address).
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
With regards to claim 4, Ziemann further discloses:
receive, by the database system, additional entity data from the entity via an additional department of the enterprise, the additional entity data including an additional identification element submitted by the entity for identifying the entity, and also including an additional contact element submitted by the entity for contacting the entity ([0137] a user may issue such a request to obtain additional information about the organization with which the contact or entity is associated and identify additional contacts or entities based on the additional information).
Ziemann does not disclose however Postoaca discloses:
the additional department of the enterprise being different from each of the department of the enterprise and the other department of the enterprise ([0050, 0065] different departments, subgroups).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the organizational system of Ziemann by the network system of Postoaca to organize contact information of users from different sub-groups.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage and share electronic contact information of users’ of a group ([0010]).
Claims 11 and 18 correspond to claim 4 and are rejected accordingly.
With regards to claim 5, Ziemann does not disclose however Postoaca discloses:
store, by the database system, an additional entity identifier cluster comprising the additional entity data, in response to a determination that no match exists between the additional contact element and any contact element associated with any entity identifier cluster ([0071] if the user doesn’t find the targeted contact or company in the GNC, then the user can add the targeted contact/company to a watchlist).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the organizational system of Ziemann by the network system of Postoaca to organize contact information of users from different sub-groups.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage and share electronic contact information of users’ of a group ([0010]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
With regards to claim 6, Ziemann further discloses:
receive, by the database system, further entity data from the entity via a further department of the enterprise, the further entity data including a further identification element submitted by the entity for identifying the entity, and also including a further contact element submitted by the entity for contacting the entity ([0139] individuals that may be added or removed from the organizational chart may be identified. the shared contact data may include various records that further include shared contact data items associated with contacts. Thus, each record may be associated with a contact and include a data field capable of storing a value that identifies an organization associated with the contact, as well as a division or group within the organization).
Ziemann does not disclose however Postoaca discloses:
the further department of the enterprise being different from each of the department of the enterprise, the other department of the enterprise, and the additional department of the enterprise ([0050,0065] different departments/subgroups).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the organizational system of Ziemann by the network system of Postoaca to organize contact information of users from different sub-groups.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage and share electronic contact information of users’ of a group ([0010]).
	Claim 13 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Ziemann further discloses:
store, by the database system, a further entity identifier cluster comprising the further entity data and at least one of the entity data, the other entity data, and the additional entity data, in response to a determination that a match exists between the further contact element and one of the contact element, the other contact element, and the additional contact element ([0139] the database service provider may store and maintain shared contact data in a virtual portion of a database).
Claims 14 and 20 correspond to claim 7 and are rejected accordingly.

Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166